DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 13-15, 17-19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAHILLY (U.S. Pub. 2021/0201256) as supported by provisional application No. 62/867,841.
Regarding claim 1,
Rahilly teaches a shipping container comprising: 
a mechanized lock (lock 126; [0064] teaches transmitting a control message to the actuator interface 166 to adjust the lock state 128) powered by a battery unit ([0073] teaches power source 180; also see fig. 1F) positioned inside the shipping container ([0307] teaches that the smart bin may be used as a standalone transport); 
a controller configured to activate the mechanized lock ([0057] teaches an access controller for operating an electronically securable container wherein the access controller may be attached to the container (e.g., on the front of the container, adjacent a lid 131)); and 
a wireless transceiver configured to communicate wireless signals to the controller ([0055] teaches that the bin may include a transceiver), the wireless signals originating from an authentication application, wherein the authentication application pairs authentication data with a shipping container ID ([0159]  teaches that the user's authenticated identity can be transmitted to  access a particular  bin 210a, 210b, 210c. Upon receiving authentication, the respective bin 210a, 210b, 210c can be identified and unlocked for access; [0193] teaches that each bin may be associated with a unique identifier, which is stored by its respective NFC tag), the authentication application configured to receive authentication data from a user ([0070] teaches an identity access management (IAM) interface 168 to enable a user to provide credentials for user authentication e.g., a scanner, reader or other devices to read a contactless smartcard or other unique identifier or token. The  IAM interface 168 may receive user credentials which can be validated in conjunction with secure crypto-processor 184 of fig. 1A).
Regarding claim 2,
Rahilly teaches that the shipping container is a first shipping container (130A), the first shipping container further comprising: an external housing that aligns with a respective external housing of a second shipping container (130B), wherein the first shipping container stacks with the second shipping container in a fixed position (see stacked container configuration in figure 1B) .
Regarding claim 3,
Rahilly teaches that the battery unit is charged wirelessly through electromagnetic induction ([0073] teaches that power source 180 may be user accessible and replaceable. To supplement or recharge power source 180, power harvester 182 may be used to receive power from external sources. For example, power harvester 182 may receive wireless power through inductive coils or RF sources.)
Regarding claim 4,
Rahilly teaches that the battery unit is positioned in a standardized location and the standardized location aligns with an external induction charger configured to charge a plurality of shipping containers that are stacked on top of one another ([0073] teaches that power harvester 182 may also receive power through mechanical action, such as via piezo transducers interfaced to buttons connected to button interface 160; power harvester 182 may receive power through mounting frame 120; [0066] teaches that button interface 160 may correspond to display interface 164, shown in fig. 1B as being axially aligned with other displays when in a stacked configuration, thus permitting access to and simultaneous charging of stacked containers).
Regarding claim 5,
Rahilly teaches that the shipping container ID is described by one or more scannable labels posted on the exterior of the shipping container ([0078] teaches that storage container 130 may include an embedded unique identifier or serial number that can be transmitted using barcodes or LEDs.)
Regarding claim 6,
Rahilly teaches that the shipping container includes no other identifying markings other than the one or more scannable labels, as broadly recited.
Regarding claim 8,
Rahilly teaches that an externally mounted sensor configured to authenticate the user while physically present with the shipping container, wherein data collected, from the user, by the externally mounted sensor is transmitted, via the wireless transceiver, to the authentication application as authentication data ([0070] teaches that the identity access management interface (IAM) 168 may include one or more devices to enable a user to provide credentials for user authentication. For example, IAM interface 168 may include one or more biometric scanners, such as a fingerprint sensor, an iris scanner etc.,).
Regarding claim 9,
Rahilly teaches that the externally mounted sensor is any of: a camera; a finger print scanner; or a keypad ([0070] teaches a fingerprint sensor).
Regarding claim 13,
Rahilly teaches a system comprising: 
a plurality of shipping containers (130A and 130B), each of the shipping containers including: 
an external housing that aligns with a respective external housing of other shipping containers of the plurality of shipping containers (see stacked container configuration in figure 1B) , 
a battery unit positioned in a standardized location inside each shipping container ([0073] teaches power source 180; also see fig. 1F), 
a mechanized lock powered by the battery unit (lock 126; [0064] teaches transmitting a control message to the actuator interface 166 to adjust the lock state 128), 
a controller configured to activate the mechanized lock via authenticated transmission  ([0057] teaches an access controller for operating an electronically securable container wherein the access controller may be attached to the container (e.g., on the front of the container, adjacent a lid 131)) received from a respective mobile application associated with each respective shipping container via a shipping container ID ([0159]  teaches that the user's authenticated identity can be transmitted to  access a particular  bin 210a, 210b, 210c. Upon receiving authentication, the respective bin 210a, 210b, 210c can be identified and unlocked for access; [0193] teaches that each bin may be associated with a unique identifier, which is stored by its respective NFC tag; [0079] teaches that a remote device may execute a local application downloaded from an application store, a corporate network, a website, or another distribution method. Alternatively, the remote device may execute a remote cloud-based application or a Software as a Service (SaaS) application. The application may allow communication with smart containers such as interactive storage device 130); and 
an induction charger positioned in a shipping vehicle configured to simultaneously charge respective battery units the plurality of shipping containers while the plurality of shipping containers are stacked on top of one another([0073] teaches recharging power source 180 via power harvester 182; power harvester 182 may receive wireless power through inductive coils; power harvester 182 may also receive power through mechanical action, such as via piezo transducers interfaced to buttons 160; power harvester 182 may receive power through mounting frame 120; [0066] teaches that button interface 160 may correspond to display interface 164, shown in fig. 1B as being axially aligned with other displays wherein, when in a stacked configuration, permits access to and simultaneous charging of stacked containers).
Regarding claim 14,
Rahilly teaches that the shipping container ID is described by one or more scannable labels posted on the exterior of each respective shipping container([0078] teaches that storage container 130 may include an embedded unique identifier or serial number that can be transmitted using barcodes or LEDs.)
Regarding claim 15,
Rahilly teaches that the plurality of shipping containers include no other identifying markings other than the one or more scannable labels, as broadly recited.
Regarding claim 17,
Rahilly teaches that the plurality of shipping containers further comprises: an externally mounted sensor configured to authenticate the user while physically present with the respective shipping container, wherein data collected, from the user, by the externally mounted sensor is transmitted to the respective mobile application and used to unlock the respective shipping container([0070] teaches that the identity access management interface (IAM) 168 may include one or more devices to enable a user to provide credentials for user authentication. For example, IAM interface 168 may include one or more biometric scanners, such as a fingerprint sensor, an iris scanner etc.,).
Regarding claim 18,
Rahilly teaches a shipping container comprising:
a mechanized lock powered by a battery unit positioned inside the shipping container (lock 126; [0064] teaches transmitting a control message to the actuator interface 166 to adjust the lock state 128; see internally disposed battery 180 in fig. 1F); 
a controller configured to activate the mechanized lock([0057] teaches an access controller for operating an electronically securable container wherein the access controller may be attached to the container (e.g., on the front of the container, adjacent a lid 131)); and 
a sensor mounted on an exterior of the shipping container and configured to authenticate the user while physically present with the shipping container([0070] teaches that the identity access management interface (IAM) 168 may include one or more devices to enable a user to provide credentials for user authentication. For example, IAM interface 168 may include one or more biometric scanners, such as a fingerprint sensor, an iris scanner etc.,), 
wherein data collected, from the user, is verified by the controller prior to actuating the mechanized lock ([0159]  teaches that the user's authenticated identity can be transmitted to  access a particular  bin 210a, 210b, 210c. Upon receiving authentication, the respective bin 210a, 210b, 210c can be identified and unlocked for access; [0193] teaches that each bin may be associated with a unique identifier, which is stored by its respective NFC tag), and wherein verification is based on authentication data set by a respective mobile application associated with the shipping container ([0079] teaches that a remote device may execute a local application downloaded from an application store; [0114] teaches that  IAM interface 168 may utilize communication interface 140 to receive and authenticate a user credential, such as a unique identifier, a biometric identifier, or some other token, which may be received from a remote or some other device.)
Regarding claim 19,
Rahilly teaches that the sensor is any of: a camera; a finger print scanner; or a keypad([0070] teaches a fingerprint sensor).
Regarding claim 22,
Rahilly teaches that the shipping container is a first shipping container (130A), the first shipping container further comprising: an external housing that aligns with a respective external housing of a second shipping container(130A), wherein the first shipping container stacks with the second shipping container in a fixed position(see stacked container configuration in figure 1B) .

Regarding claim 23,
Rahilly teaches that the battery unit is charged wirelessly through electromagnetic induction([0073] teaches that power source 180 may be user accessible and replaceable. To supplement or recharge power source 180, power harvester 182 may be used to receive power from external sources. For example, power harvester 182 may receive wireless power through inductive coils or RF sources.)
Regarding claim 24,
Rahilly teaches that the battery unit is positioned in a standardized location and the standardized location aligns with an external induction charger configured to charge a plurality of shipping containers that are stacked on top of one another ([0073] teaches that power harvester 182 may also receive power through mechanical action, such as via piezo transducers interfaced to buttons connected to button interface 160; power harvester 182 may receive power through mounting frame 120; [0066] teaches that button interface 160 may correspond to display interface 164, shown in fig. 1B as being axially aligned with other displays when in a stacked configuration, thus permitting access to and simultaneous charging of stacked containers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHILLY (U.S. PUB 2021/0201256) in view of BELLA (U.S. PUB 2021/0142631).
Regarding claims 7 and 16,
RAHILLY teaches the apparatus/system of claims 5 and 13, but fails to expressly teach the further limitations of claims 7 and 16.
BELLA teaches that an application may further configured to store and receive a delivery address associated with the shipping container ID ([0089] teaches a process of shipping an item wherein a shipping record for box 10 is created in the database, the record being associated with the shipping of the box 10 and comprising data including the destination address (e.g. street, street number, city, zip code, country), and further wherein a shipping identifier, associated with the shipping record data, is codded into a shipping code which is printed on paper and glued on the box 10, or printed directly on the box 10, said  shipping code may be an alphanumeric code, a barcode, a QR code or the like; [0105] teaches writing the received data (comprising the identity of the recipient and the destination address) into the memory of the tracking label;  [0090] teaches that at least an application installed on her/his gateway device 40 operates to read the RFID tag of the tracking label 13).
Before the effective filing date of the invention, it would have been obvious to modify the Rahilly system per the teachings of Bella, storing a delivery address associated with the container, for the purpose of providing easily accessible delivery instructions to the carrier in delivering the shipment container. 
Regarding claims 11 and 20,
The combined teachings of Rahilly and Bella teach a method of configuring the shipping container of claim 1, comprising:
 initializing the shipping container via a scan of the shipping container ID using a sender mobile application, wherein the scan of the shipping container ID verifies physical possession of the shipping container, and wherein the scan of the shipping container ID is performed prior to receiving delivery instructions ([0089] of Bella teaches that when a user requests to ship an item from a point of origin to an end use destination, an operator of the logistics service provider takes charge of the item and packages it in a box 10 ; the operator preferably uses the web application 50 for creating a shipping record in the database cooperating with the server 20);
 entering, via the sender mobile application in response to said scan of the shipping container ID, delivery instructions associated with the shipping container, wherein the delivery instructions associate the shipping container with a receiver mobile application ([0089] teaches that the record is associated with the shipping of the box 10 and comprises data related to the shipping, the data comprising: the identity of the sender, the sender address, the identity of the recipient, the destination address and a shipping identifier);
sealing the shipping container via the mechanized lock by issued command from the sender mobile application ([0007] of Rahilly teaches that the latching hook may be actuated in a locked position to retain the bin body in the closed position wherein the controller is configured to: receive a wireless control signal; and control movement of the latching member based at least in part on the wireless control signal); and 
unlocking the shipping container via the mechanized lock by issued command from the receiver mobile application, the receiver mobile application associated with the authentication application and having received the authentication data from the user ([0159] of Rahilly teaches that upon receiving authentication, the respective bin 210a, 210b, 210c can be identified and unlocked for access).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHILLY (US 2021/0201256) in view of FLINT (U.S. PUB 2017/0021998).
RAHILLY teaches the shipping container of claim 1, but fails to expressly teach the further limitations of claim 10.
FLINT teaches a shipping container wherein a set of physical dimensions of the shipping container are extendable via telescoping walls, the telescoping walls are locked into place by internally mounted locks ([0005] teaches a collapsible shipping container comprising a base, a roof, a pair of sidewalls, a pair of end walls, four or more telescoping  corner columns, and means for elevating and lowering the roof; figs. 1 and 2 and [0027] teach electrically and/or mechanically actuated locking mechanisms 28 may be mounted on the longitudinal roof frame members for releasably engaging the intermediate posts 22 and the end walls 18 to secure them in raised positions).
Before the effective filing date of the invention, it would have been obvious to modify the Rahilly system per the teachings of Flint,  utilizing a container having extendable telescoping walls, for the purpose of providing intermodal shipping containers which may be stacked and shipped together in a collapsed state when empty.
Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689